          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JAIME VELAZQUEZ,

             Plaintiff,

v.                                           Case No. 4:16cv731-MW/GRJ

SGT. B. GRAHAM,
et al.,

          Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 54. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s remaining claim in

this case is DISMISSED. Judgment is entered in favor of Defendants.” The

Clerk shall close the file.

      SO ORDERED on October 17, 2018.

                                      s/Mark E. Walker           ____
                                      Chief United States District Judge
